Gantt, P. J.
This is an appeal from a judgment of the criminal court of St. Louis enforcing the forfeiture of a recognizance given by one G. M. Faulkner as principal and George Hoeffner as surety in the sum of $800 for the appearance of said Faulkner to answer a charge of grand larceny in the St. Louis criminal court at the November term, 1895. At said November term Faulkner was indicted for grand larceny but defaulted and the recognizance was forfeited and scire facias ordered. The scire facias was duly issued and Hoeffner was personally served, but a non est return was made as to Faulkner. At the January term default having been made by Hoeffner, the surety, judgment was rendered enforcing the recognizance. Thereupon Hoeffner prayed an appeal to the St. Louis court of appeals which was denied, and he then applied for an appeal to this court which was granted. He now moves this court to transfer the cause to the St. Louis court of appeals. As the judgment was rendered in enforcing a forfeiture of a recognizance to answer a felony, for the reasons given in another case against the same surety this day, we deny the motion, no error whatever appearing in the record. The judgment is affirmed.
Sherwood and Burg-ess, JJ., concur.